Citation Nr: 0820769	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Armstrong, Legal Intern




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1947 to July 1951. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO). On the veteran's 
January 2005 VA Form 9, he requested a Travel Board hearing; 
in February 2005 he withdrew the request.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if any action on his part is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007) and the regulations implementing it 
apply in this case. While the notice provisions of the VCAA 
appear to be satisfied, the Board is of the opinion that 
before consideration on the merits, additional development of 
the record on the issue of entitlement to service connection 
for bilateral hearing loss is necessary to comply with VA's 
duty to assist the veteran. See 38 C.F.R. § 3.159 (2007). 

In essence, the veteran alleges that his bilateral hearing 
loss resulted from acoustic trauma he sustained participating 
on an Army rifle team while stationed in Hawaii.  A VA 
audiologist who evaluated the veteran in July 2004 noted his 
history of pre-service, inservice, and post-service noise 
exposure and opined, in essence, that the sensorineural 
component of the veteran's hearing was "initiated" prior to 
service, and exacerbated in service.  Noting that although he 
served in an artillery unit, the civilian equivalent of the 
veteran's military occupational specialty was "mess boy", 
the RO denied the claim essentially on the basis that it was 
not shown that the veteran was exposed to acoustic trauma.  
The veteran states that he spent about a year on artillery 
firing ranges in service.  As the record shows he attended 
cook school in 1969 (well into his service) it is not 
implausible that he indeed had some exposure to artillery 
firing noise trauma early in his service.  His service 
personnel records should note any MOS changes.  He concedes 
that later in service he was primarily a cook, but insists he 
had substantial noise exposure from his Army Rifle Team 
participation at Fort Ruger.   There has been no attempt to 
corroborate his accounts of rifle team participation.  

As an Army rifle team would appear to be an officially 
sanctioned/sponsored activity, the veteran's participation on 
such team may well be documented in service personnel 
records.  Furthermore, there may be archival materials 
relating to the rifle team, including lists of 
participants/competition reports.  In addition, if has 
maintained contact with any other rifle team members, such 
persons might be able to corroborate his accounts.  

If any significant noise trauma is corroborated, in light of 
the opinion that is already of record, a VA medical 
examination would be necessary to determine whether there is 
indeed a nexus between the veteran's current hearing loss and 
the noise trauma in service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1.  With the veteran's cooperation, as 
necessary (i.e., by providing any more 
detailed information needed), the RO 
should arrange for exhaustive 
development to corroborate that the 
veteran's participation in the Army's 
rifle team while in service.  His 
complete service personnel records 
should be secured.  If they are 
unavailable, or do not contain 
pertinent information, it should be 
ascertained whether any official 
records were maintained of Army rifle 
team activities, members, competitions.  
If so, such records should be searched 
to corroborate the veteran's 
participation in such activity.  He 
should also be advised of further ways 
he may corroborate Army rifle team 
participation, e.g., "buddy 
statements" by fellow participants.  
2.  If any noise trauma in service 
(from artillery firing ranges or from 
rifle team participation) is 
corroborated, the RO should arrange for 
a VA audiological evaluation of the 
veteran (with audiometric studies) to 
determine the nature and likely 
etiology of his hearing loss 
disability. The examiner must review 
the veteran's claims file in 
conjunction with the examination. Based 
on review of the claims file, and 
evaluation of the veteran, the examiner 
should provide an opinion responding to 
the following:

Does the veteran have a bilateral 
hearing loss disability that at least 
as likely as not (50 percent or 
better probability) resulted from his 
exposure to noise trauma in service?

3.  The RO should then re-adjudicate 
the claim. If it remains denied, the RO 
should issue an appropriate 
Supplemental Statement of the Case and 
afford the veteran and his 
representative opportunity to respond. 
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment. The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the United States Court of Appeals for Veterans 
Claims. This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal. 38 C.F.R. § 20.1100(b) (2007).

